IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                                July 22, 2008
                               No. 07-51099
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

T J SMITH, III

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                         USDC No. 5:05-CR-688-ALL


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
      T.J. Smith, III, appeals his jury conviction and resulting 240-month
sentence for possession with intent to distribute 50 grams or more of a mixture
or substance containing a detectable amount of cocaine base. Smith asserts that
there was insufficient evidence to establish that he possessed the cocaine base.
      After considering the evidence in the light most favorable to the
Government, we conclude that it was rational for the jury to find that the
evidence was sufficient to establish beyond a reasonable doubt that Smith

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-51099

constructively possessed the cocaine base. See United States v. Mata, 491 F.3d
237, 242 (5th Cir. 2007); United States v. Lopez-Moreno, 420 F.3d 420, 437-438
(5th Cir. 2005). Trial testimony revealed that the cocaine base was found in a
backpack in the bedroom closet of a hotel suite registered to Warren Farley.
Also found in the bedroom were a closet full of brand new tennis shoes and
clothes, some of which were in dry cleaner bags with the name T. J. Smith on
one tag and the name T. Smith on another tag, and numerous other personal
items such as a red mesh bag with identification tags indicating that the owner
was T.J. Smith, III; photographs depicting Smith wearing a jersey identical to
one hanging in the closet; a traffic citation issued to T.J. Smith, III; a personal
letter addressed as follows: “T.J., keep this with you, and read it more than
twice;” a copy of a birth certificate for T.J. Smith, III; a social security card
issued to T.J. Smith, III; and a receipt for a wireless phone and service in the
name T.J. Smith issued two days prior to the execution of the search warrant.
Officers did not find any articles linking the bedroom to anyone other than
Smith.
      A search of the kitchenette revealed, among other things, a coffee cup
containing traces of cocaine residue and Smith’s fingerprints. In addition,
members of the hotel housekeeping staff testified that they had seen Smith and
others in the hotel suite on numerous occasions and that Smith had once opened
the door and permitted them to enter. On the day of the search, Smith was seen
approaching the suite and quickly retreating after observing the police activity.
Smith was arrested a month later after a traffic stop and resulting search of his
vehicle revealed cocaine and other drug paraphernalia.
      Smith asserts that because the suite was registered to Farley and because
others had been seen inside the suite, it is impossible to attribute the drugs in
the backpack solely to him. However, there is no requirement that constructive
possession be exclusive. See United States v. Patterson, 431 F.3d 832, 837 (5th
Cir. 2005). The possibility that other people might have been in the suite at

                                        2
                                No. 07-51099

some point does not negate the evidence demonstrating an “adequate nexus”
between Smith and the cocaine found in the backpack. See United States v.
Benbrook, 40 F.3d 88,94    (5th Cir. 1994).    The presence of a plethora of
important personal documents, clothing, shoes, and photographs belonging to
Smith support the conclusion that Smith occupied the bedroom and exercised
dominion and control over the premises. Based on the evidence, a rational jury
could have found it plausible that Smith had knowledge of, and access to, the
cocaine found in the backpack in the bedroom. See United States v. Hinojosa,
349 F.3d 200, 204 (5th Cir. 2003)
      Accordingly, the judgment of the district court is AFFIRMED.




                                      3